Judgment was rendered in this cause August 31, 1923. Plaintiff's motion for new trial was not filed until October 12, 1923, and after the term at which the judgment was rendered. Five grounds were stated in the motion. The first ground alleged is irregularity in the proceedings of the court by which plaintiffs were prevented from having a fair trial. The district court may vacate or modify its judgments or orders, after the terms at which such judgment or order was made, for irregularity in the proceedings as provided in subdivision 3 of section 810, Comp. Stats. 1921. However, the record in the instant case fails to point out the irregularity if any was committed. The 2d 3rd, and 5th grounds assigned are errors of law occurring at the trial, which must be presented within the three-day period. The 4th and remaining ground presented is newly discovered evidence. Section 576, Comp. Stat. 1921, provides the procedure applicable where a new trial is sought on this ground after the term at which the decision was rendered. None of the requirements provided in this section were complied with or waived. A substantial compliance with these provisions was necessary. Dougal v. White, 89 Okla. 107,213 Okla. 868; Anderson v. Lynch, 98 Okla. 137, 221 P. 415.
The record presents nothing that can be reviewed, except errors of law occurring at the trial, and no motion for a new trial being filed within 3 days, the appeal is dismissed.